Citation Nr: 0023754	
Decision Date: 09/07/00    Archive Date: 09/12/00

DOCKET NO.  99-03 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel




INTRODUCTION

The appellant served on active duty from April 1965 to 
December 1968.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1. The RO has obtained all pertinent evidence available for 
an informed decision to be entered in this case.

2. The appellant's bilateral hearing loss disability is 
manifested by average puretone thresholds in the left ear 
of 34 and in the right ear of 30, with speech recognition 
on the Maryland CNC word list of 100 percent in the left 
ear and 100 percent in the right ear.  Thus, the 
appellant's hearing acuity is found to be level I in the 
left ear and level I in the right ear.


CONCLUSION OF LAW

The criteria for a compensable evaluation for a bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
1991 & Supp. 1999); 38 C.F.R. § 3.321(b)(1), 4.1, 4.2, 4.3, 
4.7, 4.21, 4.85, 4.87(a), Diagnostic Code (DC) 6100 (1998); 
64 Fed. Reg. 25202-25210 (May 11 1999) (codified at 38 C.F.R. 
§ 4.85 et. seq. Diagnostic Code 6100 (1999)).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the appellant's 
claim is "well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
That is, the Board finds that the appellant has presented a 
claim which is not implausible when the contentions and the 
evidence of record are viewed in the light most favorable to 
such claim.  Generally, an allegation that a service-
connected disability has increased in severity is sufficient 
to establish well groundedness.  Proscelle v. Derwinski, 2 
Vet. App. 629, 631-32 (1992).  Likewise, the Board is 
satisfied that all relevant facts have been properly and 
sufficiently developed, such that no further assistance to 
the appellant is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  The evidentiary 
assertions of the veteran are presumed credible for making 
this determination.

In adjudicating well-grounded claims, the Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim.  The veteran 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  Where, as in this case, entitlement 
to service connection has been established already and an 
increase in the disability rating is at issue, the present 
level of disability is of present concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation (see 
38 C.F.R. §§ 4.2, 4.41), the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  The most current 
clinical evidence of the present level of disability is the 
VA examination of November 1998.  However, all pertinent 
evidence during the appeal period will be considered.

Hearing loss is the organic impairment of hearing acuity.  
38 C.F.R. § 4.87 (1999).  Under the schedular rating criteria 
that became effective December 18, 1987, the evaluation of 
bilateral auditory impairment is based on the results of 
controlled speech discrimination testing together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000, and 
4,000Hz in each ear.  To evaluate the degree of disability 
from bilateral organic hearing acuity impairment the revised 
rating schedule establishes eleven auditory acuity levels 
from level I, for essentially normal hearing acuity, through 
level XI, for profound deafness.  38 U.S.C.A. § 1155, 1160 
(West 1991); 38 C.F.R. § 4.85 and Part 4, DCs 6100 to 6110 
(1999).  

In this case it is noted that the November 1998 auditory 
examination resulted in pure tone thresholds and speech 
discrimination findings that equate under the schedule as 
level I for the left ear and level I for the right ear.  A 
non-compensable disability rating is assigned for hearing 
loss when hearing acuity is level I for the poorer ear and 
level I for the better ear.  38 C.F.R. § 4.85, 4.87, DC 6100.  
It is noted that the rating criteria for diseases of the ear 
and other sense organs were amended in May 1999, effective 
beginning June 10, 1999.  64 Fed. Reg. 25202-25210 (May 11 
1999) (codified at 38 C.F.R. § 4.85 et. seq., (1999)).  
However, application of those revised criteria yields no 
change in the zero-percent rating for the appellant's hearing 
loss.  The rating criteria applicable to this case were not 
changed in the 1999 amendments.

The November 1998 examination findings revealed decibel 
readings of 15, 20, 25, and 75 at the respective frequencies 
of 1000, 2000, 3000, and 4000 hertz in the right ear.  The 
findings at those frequencies for the left ear were 15, 15, 
25, and 65.  The average decibel loss is 30 in the right ear 
and 34 in the left ear.  Discrimination ability was 100 
percent in the right ear and 100 percent in the left ear.  
This is level I hearing for each ear under the rating 
schedule provisions.  The July 1998 audiological evaluation 
from Ear, Nose & Throat Associates is consistent with these 
evaluations.

The evaluations derived from the rating schedule are intended 
to make proper allowance for improvement by hearing aids, and 
examinations to determine such improvement are, therefore, 
unnecessary.  38 C.F.R. § 4.86 (1999).  Thus, even though it 
is currently shown that the appellant's VA physician 
recommended "appropriate ear protection" to prevent any 
possible further permanent hearing loss, the payment of 
additional compensation for the use of assistive devices is 
inconsistent with the purpose of VA compensation.  See 52 
Fed. Reg. 44, 118 (1987).

In view of the above, the degree of hearing impairment as 
shown by the recent medical findings does not establish a 
level of severity for which a compensable rating is warranted 
under the applicable law and regulations.  While the Board is 
sympathetic to the appellant's complaints concerning the 
practical difficulties he experiences in everyday life 
secondary to his bilateral hearing loss, the Board is 
constrained by a mechanical application of the facts in this 
case to the applicable law and regulations.  See Lendenmann 
v. Principi, 3 Vet. App. 345 (1992).

Finally, there is nothing in the record to suggest such an 
unusual disability picture so as to render application of the 
regular provisions impractical.  It has not been contended or 
otherwise indicated that the hearing loss results in 
hospitalization or other marked interference with employment 
beyond that contemplated by the provisions of the schedule.  
It is not shown that there is actual employment interference.  
As such, further consideration of the provisions of 38 C.F.R. 
§ 3.321 is not indicated.

Since the preponderance of the evidence is against a 
compensable rating, the benefit of the doubt doctrine is 
inapplicable.  38 U.S.C.A. § 5107(b).



ORDER

A compensable disability rating for bilateral hearing loss is 
denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

